DUFFY, Circuit Judge
(concurring).
I agree with the. result reached, and concur insofar as the decision rests on the ground that the District Court abused its discretion in continuing the restraining order in effect, under the circumstances of this case.
I do not agree with the statement in the opinion that the District Court did not have jurisdiction to grant or continue the restraining order (emphasis supplied), if that means a District Court has no jurisdiction to restrain even temporarily a foreclosure when proceedings under Chapter XI have been instituted.
My understanding of the law is well stated in Remington on Bankruptcy, Volume 9 (1955 Ed.) Sec. 3614, at page 260: “Arrangements under Chapter XI cannot affect the rights of secured creditors * * * But it now appears to be clear * * * that the court has power in a Chapter XI proceeding to exercise its injunctive and stay powers * * * against destructive or unduly damaging suits and foreclosures, at least temporarily and for good cause shown.”
*521The fact that Chapter XI proceedings •cannot affect the securities of the first mortgage lien does not preclude the Bankruptcy Court from considering a plan and to restrain a threatened foreclosure while the Court may give consideration to that plan.